Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SENTINEL GROUP FUNDS, INC. ARTICLES SUPPLEMENTARY SENTINEL GROUP FUNDS, INC., a Maryland corporation registered as an open-end management investment company under the Investment Company Act of 1940 (Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland (SDAT) that: FIRST: Pursuant to authority expressly vested in the Board of Directors of the Corporation (Board of Directors) by the charter (Charter), and pursuant to Sections 2-105(c), 2-208 and 2-208.1 of the Maryland General Corporation Law, the Board of Directors adopted resolutions increasing the aggregate number of shares of stock of the Corporation from 2,800,000,000 shares of Common Stock, par value $.01 per share (Common Stock), to 2,940,000,000 shares of Common Stock and classifying and designating the additional 140,000,000 shares of Common Stock resulting from such increase as additional Class A shares of Sentinel Small Company Fund, with the preferences, designations, conversion or other rights, voting powers, restrictions, limitations as to dividends, qualifications or terms or conditions of redemption of Class A shares of Sentinel Small Company Fund as set forth in the Charter. SECOND: Immediately before these Articles Supplementary are accepted for record by the SDAT, the total number of authorized shares of Common Stock is 2,800,000,000, $.01 par value per share, with an aggregate par value of $28,000,000, of which 20,000,000 are shares of Common Stock without further classification or designation and 2,780,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Responsible Investing (SRI) Core Opportunities Fund Sentinel Responsible Investing (SRI) Emerging Companies Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Sentinel U.S. Treasury Money Market Fund Class B Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Sentinel Common Stock Fund 20,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel High Yield Bond Fund 20,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 20,000,000 Sentinel Small Company Fund 40,000,000 Sentinel U.S. Treasury Money Market Fund Class C Number of Shares Allocated Sentinel Balanced Fund 10,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 10,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel Responsible Investing (SRI) Core Opportunities Fund 40,000,000 Sentinel Responsible Investing (SRI) Emerging Companies Fund 40,000,000 Sentinel Government Securities Fund 20,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel High Yield Bond Fund 10,000,000 Sentinel International Equity Fund 10,000,000 Sentinel Mid Cap Growth Fund 30,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Short Maturity Government Fund 20,000,000 Sentinel Small Company Fund 40,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Class D Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Class I Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 40,000,000 Sentinel Responsible Investing (SRI) Core Opportunities Fund 40,000,000 Sentinel Responsible Investing (SRI) Emerging Companies Fund 40,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 40,000,000 Sentinel Growth Leaders Fund 40,000,000 Sentinel International Equity Fund 40,000,000 Sentinel Mid Cap Growth Fund 40,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Small Company Fund 40,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Class S Number of Shares Allocated Sentinel Short Maturity Government Fund THIRD: Immediately after these Articles Supplementary are accepted for record by the SDAT, the total number of authorized shares of Common Stock is 2,940,000,000, $.01 par value per share, with an aggregate par value of $29,400,000, of which 20,000,000 are shares of Common Stock without further classification or designation and 2,920,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Responsible Investing (SRI) Core Opportunities Fund Sentinel Responsible Investing (SRI) Emerging Companies Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Sentinel U.S. Treasury Money Market Fund Class B Number of Shares Allocated Sentinel Balanced Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Small Company Fund Sentinel U.S. Treasury Money Market Fund Class C Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Responsible Investing (SRI) Core Opportunities Fund Sentinel Responsible Investing (SRI) Emerging Companies Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel High Yield Bond Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Class D Number of Shares Allocated Sentinel Balanced Fund Class I Number of Shares Allocated Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Responsible Investing (SRI) Core Opportunities Fund Sentinel Responsible Investing (SRI) Emerging Companies Fund Sentinel Georgia Municipal Bond Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Class S Number of Shares Allocated Sentinel Short Maturity Government Fund FOURTH: The undersigned Vice President of the Corporation acknowledges these Articles Supplementary to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be signed in its name and on its behalf by its Vice President and attested by its Secretary as of the 17th day of January, 2008. ATTEST: By: /s/ Kerry A. Jung Kerry A. Jung Secretary SENTINEL GROUP FUNDS, INC. By: /s/ Thomas P. Malone Thomas P. Malone Vice President
